Citation Nr: 0319575	
Decision Date: 08/08/03    Archive Date: 08/13/03	

DOCKET NO.  97-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss. 

2.  Entitlement to initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
February 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which granted the veteran service 
connection for tinnitus, evaluated as 10 percent disabling, 
and denied a disability rating in excess of 10 percent for 
bilateral hearing loss.  The veteran perfected a timely 
appeal of these determinations.

In a decision dated in May 2001, the Board upheld the RO's 
determination that assigned an initial disability rating of 
10 percent for tinnitus, and that denied a disability rating 
in excess of 10 percent for bilateral hearing loss.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2002, the Court granted the parties' Joint Motion for Remand, 
vacated the May 2001 decision, and remand the matter to the 
Board.


REMAND

There has been a significant change in the law during the 
pendency of the veteran's appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law by the President.  This liberalizing law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirements that a 
claimant submit evidence of a well-grounded claim, and 
provide VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

However, the October 2002 Joint Motion concluded that VA did 
not specifically inform the veteran of which portion, if any, 
of the evidence is to be provided by the veteran and which, 
part, if any VA will attempt to obtain on his behalf.

Further, the Board notes that during the pendency of the 
appeal the regulations pertaining to Diagnostic Code 6260, 
tinnitus, which is applicable to the veteran's current 
appeal, were revised, effective June 13, 2003.  68 Fed. Reg. 
25822-25823 (May 14, 2003).  Where, as here, the law or 
regulations changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, supra.  As such, on remand, the RO 
should advise the veteran of the criteria contained in the 
revised Diagnostic Code 6260.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Provide the veteran with a copy of 
the criteria contained in the former and 
revised Diagnostic Code 6260.

2.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
the claims of entitlement to a disability 
rating in excess of 10 percent for 
bilateral hearing loss, and entitlement 
to an initial disability rating in excess 
of 10 percent for tinnitus.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  Request that the veteran identify, by 
names, addresses, and approximate 
(beginning and ending date) dates of all 
VA and non-VA health care providers that 
have treated him since service for 
tinnitus and bilateral hearing loss since 
January 1993.  This request should 
specifically include name and address of 
the private physician who performed the 
hearing test (in 1993 or 1994) as noted 
in the veteran's letters dated in 
September 1996, and in January 1993.  
Obtain all records identified by the 
veteran.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file and the veteran should be 
informed in writing.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) and complies with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the VCAA) 
the RO should again review the claims 
file and readjudicate the claims of 
entitlement to a disability rating in 
excess of 10 percent for bilateral 
hearing loss, and entitlement to an 
initial disability rating in excess of 10 
percent for tinnitus.  In doing so, the 
RO is asked to consider the criteria for 
tinnitus as set forth in old and revised 
Diagnostic Code 6260.

If any of the benefits sought on appeal remains denied 
following compliance with the VCAA, the veteran and his 
representative should be provided with a supplemental 
statement of the case.  The appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


